Citation Nr: 0530577	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from April 1989 to February 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which declined to find that new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, including bipolar disorder and 
schizophrenia. In June 2003 the veteran appeared and gave 
testimony at a hearing before the undersigned at the RO.  A 
transcript of his hearing is of record.  

In an October 2003 decision the Board found that new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for a 
psychiatric disorder. The Board then remanded the case to the 
RO for further development.  The issue of entitlement to 
service connection for a psychiatric disability is now before 
the Board for further appellate consideration.  



FINDINGS OF FACT

1.	The evidence is less than clear and unmistakable that 
the veteran's psychiatric disability preexisted service.  

2.	The veteran currently has a psychiatric disability, 
which was initially manifested in service.  


CONCLUSION OF LAW

1.	A psychiatric disability was incurred in service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law. This provision was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004). 
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim".) 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

Factual Basis

No pertinent abnormalities were reported on the veteran's 
January 1989 examination prior to service entrance.  He was 
found to be psychiatrically normal on clinical evaluation.  
The veteran's service medical records indicate considerable 
treatment for psychiatric symptoms, to include auditory 
hallucinations and bizarre delusions, psychomotor 
retardation, a blunted affect, and loosening of associations.  
During a medical board examination in October 1990, the 
veteran reportedly gave a history of psychiatric 
symptomatology since the age of 10. The diagnosis was, 
essentially, an acute exacerbation of undifferentiated 
schizophrenia with an acute exacerbation which pre-existed 
military service.

During a VA psychiatric examination in August 1992 the 
veteran denied any psychiatric illness as a child, but saw a 
psychologist and took medication for hyperactivity while in 
grade school.  After the examination the diagnosis was 
schizophrenia, possible seizure effective type.  

In June 1999, the veteran submitted six statements from 
childhood friends, neighbors, and a former babysitter, all of 
whom had known him both prior to service and subsequent 
thereto. Each statement reflects the opinion that the veteran 
was an energetic, nice young man prior to service and quite a 
different person upon his return from service, being 
withdrawn and unable to converse with ease following service. 
In December 1999, the veteran submitted copies of his grade 
school and high school records which do not reflect any 
mental illness.

VA clinical records reflect treatment and a period of 
hospitalization during 1999 and 2000 for psychiatric symptoms 
with various diagnoses that included schizoaffective 
disorder, rule out cyclothymic disorder, and rule out 
undifferentiated schizophrenia.  

In June 2003, the veteran submitted a medical opinion 
reflecting the possibility that his current psychiatric 
disorder began during service. Specifically, the veteran's 
private treating psychiatrist and therapist opined that the 
veteran's service life could have been a precipitating factor 
in the development of his schizophrenia as onset of that 
disability generally occurs in a male's early twenties. 
Additionally, the veteran testified at a videoconference 
before the Board in June 2003 that his mental illness began 
during service.

Following a VA examination and review of the record by a 
psychologist the diagnosis was chronic undifferentiated 
schizophrenia.  A history of preservice treatment and 
hospitalization for psychiatric symptoms was noted.  The 
examiner expressed an opinion that the veteran's psychiatric 
disability preexisted service and was not aggravated therein.  

II.	Legal Analysis.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304 (2003).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. History of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account. 38 U.S.C.A. § 1111 (West 
2002). 38 C.F.R. § 3.304(b)

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that an injury or disease existed prior to service in 
order to rebut the presumption of soundness. However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111. Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004), see VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 
(2004).

Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  

In our opinion, the evidence of record does not clearly and 
unmistakably establish the preexisting nature of the 
psychiatric symptomatology noted during the veteran's period 
of service.  We note in that regard that the veteran was 
found to be psychiatrically normal on his preenlistment 
examination and the history of preservice psychiatric 
symptoms noted in the course of a medical board examination 
shortly prior to discharge has been repeatedly disputed by 
the veteran and some of his associates.  It is also clear 
that the determination made on a recent VA examination that 
the psychiatric disability preexisted service was primarily 
based on this disputed history.  

In view of the above, the Board finds that the veteran's 
current psychiatric disability did not preexist service, but 
was rather incurred therein.  Since that is the case, service 
connection for a psychiatric disability is granted.  


ORDER

Service connection for a psychiatric disability is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


